Name: Commission Regulation (EEC) No 513/85 of 27 February 1985 suspending advance fixing of the import levy for cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 60/44 Official Journal of the European Communities 28 . 2 . 85 COMMISSION REGULATION (EEC) No 513/85 of 27 February 1985 suspending advance fixing of the import levy for cereals fixed in advance in the short term for quantities consi ­ derably in excess of the quantities which might be expected under more normal conditions, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular the second subparagraph of Article 15 (7) thereof, Whereas Article 15 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of such provisions will or is likely to cause difficulties ; Whereas there is a danger, having regard to the mone ­ tary situation on the world cereals market, that if existing arrangements are adhered to, levies could be HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the import levy for the products referred to in Article 1 (a), (b), (c) and (d) of Regulation (EEC) No 2727/75 is hereby suspended from 28 February until 1 March 1985 . Article 2 This Regulation shall enter into force on 28 February 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 February 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 1 .